Exhibit 10.5

Pinnacle Bankshares Corporation

Directors’ Annual Compensation

As of March 31, 2011

 

Annual Retainer

   Amount  

Service as Director for the Company

   $ 2,000   

Service as Director for the Bank

   $ 4,000   

Additional Retainer

      

Additional Retainer for Chairman of the Board

   $ 1,000   

Additional Retainer for Vice Chairman of the Board

   $ 500   

Additional Retainer for Chair of Audit Committee

   $ 1,500   

Additional Retainer for Chair of Compensation Committee

   $ 1,000   

Meeting Fees (Non-Employee Directors)

      

Committee Meetings for the Company

   $ 250 per meeting   

Committee Meetings for the Bank

   $ 250 per meeting   